Proskauer, J.:
Section 419 of the Greater New York charter, as amended by chapter 661 of the Laws of 1922, provides that unless otherwise ordered by a vote of three-fourths of the board of aldermen as to all work “ necessary to be done to complete or perfect a particular job, or any supply is needful for any particular purpose ” there shall be a public letting if the amount involved is over $1,000. The board of aldermen by three-fourths vote passed a resolution authorizing the commissioner of plant and structures to contract without public letting “ for repairs to the hulls and under-water working parts of municipal ferryboats * * * and for emergency repairs to such vessels, in the open market without public letting,” to an amount not exceeding $10,000 per boat. Plaintiff is a disappointed *185applicant for work on one of the ferryboats and in this taxpayer’s action seeks an injunction.
He correctly states the rule of law that the board of aldermen cannot delegate their discretion, but must themselves exercise it. In this case, however, the board has done so. Their discretion may be exercised not only as to “ a particular job,” but also as to any supply “ needful for any particular purpose.” The repair of municipal ferryboats is clearly a particular purpose. Careful limits are placed on the commissioner. Moreover, there is no threatened waste.
Motion for injunction denied.